                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Richard H. Tholen,                                       Civil No. 17-3919 (DWF/SER)

                     Plaintiff,

v.                                                                 MEMORANDUM
                                                              OPINION AND ORDER
Assist America, Inc.,

                     Defendant.

________________________________________________________________________

Emily E. Niles, Esq., Patrick M. Arenz, Esq., and Ronald J. Schutz, Esq., Robins Kaplan
LLP, counsel for Plaintiff.

Joanna Lee Storey, Esq., Mark T. Berhow, Esq., and Robert J. Romero, Esq., Hinshaw &
Culbertson LLP, counsel for Defendant.

________________________________________________________________________


                                   INTRODUCTION

      This is a personal injury dispute over whether Plaintiff Dr. Richard H. Tholen

(“Tholen”) suffered injury and other damages due to Defendant Assist America’s

(“Assist America”) failure to provide emergency medical evacuation services pursuant to

the insurance policy Tholen purchased through his membership in American Medical

Association Insurance. The parties dispute whether Assist America owed a duty of care

to Tholen, and, if so, whether Assist America breached its duty. The Court now

considers Assist America’s motion for summary judgment. (Doc. No. 161.) For the

reasons set forth below, the Court denies the motion.
                                     BACKGROUND

       The underlying facts of this case have been detailed in previously issued orders

and will not be exhaustively addressed here. 1 Tholen is a board-certified, nationally

recognized plastic surgeon. (Doc. No. 96 (“Am. Compl.”) ¶ 14.) Assist America is a

membership-based organization in the business of providing global emergency medical

services, including “emergency medical evacuation” if a member cannot receive adequate

care locally. (Am. Compl. ¶¶ 1, 23.) Tholen was an Assist America member in 2015.

(Id. ¶ 21.)

       According to its description to members of its services, “if adequate medical

facilities are not available locally, Assist America will use whatever mode of transport,

equipment and personnel necessary to evacuate a member to the nearest facility capable

of providing a high standard of care.” (Id. ¶ 23.) To its employees, Assist America says

its services include “quickly connecting [members who call in] with capable health care

professionals who comply with U.S. quality healthcare standards.” (Id. ¶ 27.) Among its

“key services,” Assist America lists “medical consultation, evaluation [and] referral”

provided through calls to its “Operations Center” that are “evaluated by medical

personnel and referred to English-speaking, Western-trained doctors and/or hospitals.”



1
       Both parties have presented abundant allegations of fact, not all of which are
disputed. Because the matter before the Court is a motion for summary judgment, for
which the rule is that all disputed facts must be construed in the light most favorable to
the nonmovant, the facts set forth in this section are primarily derived from the
nonmovant Tholen’s submissions.
                                             2
(Doc. No. 165 (“Berhow Decl.”), Ex. 2 at 3.) Assist America claims its Operations

Center “is staffed 24/7 by medically-certified, multilingual personnel who can make

immediate recommendations for any emergency situation.” (Berhow Decl., Ex. 3 at 4.)

Assist America further states that “[w]hen a call comes in, [Operations Center staff] put

in motion Assist America’s vast English-speaking, Western-quality provider network to

solve medical and non-medical emergencies anywhere in the world.” (Id.)

       Tholen attempted to use Assist America’s services in April 2015 after he severely

injured his right knee ziplining during a vacation in Mazatlán, Mexico on April 19. (Am.

Compl. ¶¶ 31-32.) Tholen was taken first to a small clinic for treatment, where x-rays

were taken of his leg and a doctor placed a hard cast on his right leg from groin to toe

despite Tholen’s expressed concerns about doing so when he had a severe dislocation and

x-rays showing fibular fracture. (Id. ¶ 33.) Tholen and his wife, Mary Jane “Sami”

Tholen (“Mrs. Tholen”), who is herself a registered nurse, called an orthopedic surgeon

in the Tholen’s home state of Minnesota “for guidance” who advised that the full leg cast

was not the appropriate treatment for Tholen’s injury and needed to be removed. (Id.

¶¶ 5, 35-36.)

       The Tholens went to Hospital Marina Mazatlán (the “Hospital”) for additional

care. (Id. ¶ 36.) The first doctor Tholen saw did not agree to remove the cast but did

agree to have an orthopedic traumatologist assess Tholen’s injury. (Id. ¶ 37.)

Dr. Christian Jesus Lopez Rodriquez (“Dr. Lopez”), an orthopedic traumatologist, agreed

that the cast should be removed. (Id.) After removing the cast through a “long and

painful” process during which Hospital staff had trouble finding and operating the cast

                                             3
saw, the doctors at the Hospital sent Tholen back to his hotel for the night and told him to

return for follow-up care with Dr. Lopez the next night. (Id. ¶ 38.) Neither the clinic nor

the Hospital gave Tholen any narcotic or prescription-strength pain medications at any

point during his treatment. (Id. ¶¶ 33, 38.)

       Tholen e-mailed Assist America from the Hospital on April 19 to inquire about

“the availability of transfer home.” (Doc. No. 216 (“Pl. Opp. Mem.”) at 10.) Tholen

described his injury as a “high energy fracture dislocation,” adding that an x-ray

confirmed the presence of a “proximal fibular spiral fracture.” (Id.) He wrote that he

was taken to a clinic for x-rays and “circumferential casted.” (Id.) Tholen detailed that

his toes were numb after the injury, with less sensation at the time the message was

written, and that when Tholen had asked the treating physician about compartment and

swelling concerns, the physician was unconcerned. (Id.) Tholen reported that he was

still experiencing “lots of pain” after his initial care so he called his doctor friend, who

advised him to have the cast bivalved and get home as soon as possible to “check for

intimal vessel tear.” (Id.) Tholen noted that he is himself a surgeon, and gave his contact

information as well as information on his age and his general health. (Id.) Finally,

Tholen told Assist America that he was “scared.” (Id.)

       Mrs. Tholen also contacted Assist America by phone that day, placing a call from

the Hospital that was answered by medical coordinator Clifton Sukhu (“Sukhu”). 2 (Am.

Compl. ¶ 65.) Sukhu graduated from a Hungarian medical school and is licensed to


2
       While only one transcript is cited here, the Court has listened to and considered all
audio recordings submitted by both parties.
                                               4
practice in Hungary (Doc. No. 163 (“Def. Mem.”) at 6-7) but has never practiced

medicine and is not licensed to practice medicine in the United States. (Am. Compl.

¶¶ 67-68.) Mrs. Tholen provided the name and location of the Hospital as well as the

name of the treating physician, Dr. Lopez. (Pl. Mem. Opp., Ex. 76 (“First Call

Transcript”) at 3:5-17.) Sukhu told Mrs. Tholen that his clinical team, who were “all

medical professionals,” would need to speak with Dr. Lopez and would also need to

review medical records to “understand exactly what we are dealing with and the best

services we can provide to your spouse.” (First Call Transcript at 3:23-27.) When

Mrs. Tholen asked if this requirement could be met simply by speaking with Dr. Lopez or

if she needed to somehow send records to Assist America, Sukhu replied that they would

speak to Dr. Lopez themselves and it would be Dr. Lopez who would need to send

treatment information. (Id. at 3:28-30, 4:1-2.) Sukhu then spoke with Dr. Lopez through

the assistance of an interpreter, as Dr. Lopez did not speak English proficiently enough to

discuss the case and Sukhu, like the Tholens, was not fluent in Spanish. (Id. at 4:15-23,

17:23-25.)

       Sukhu inquired of Dr. Lopez in broad terms, asking if the Hospital could “treat

[Tholen] for his condition.” (Id. at 5:21-22.) Dr. Lopez said, “[y]es, of course.” (Id. at

5:23.) Sukhu then asked if Tholen was asking to be transferred, to which Dr. Lopez

responded, “I think it would be [Tholen’s] preference because we are already treating him

here.” (Id. at 5:26-28, 6:5-6.) From this answer, Sukhu concluded Tholen was

“receiving appropriate treatment.” (Id. at 6:10.) Sukhu went on to say he “wanted to

confirm that your hospital has an orthopedic surgery team and appropriate treatment for

                                             5
[Tholen].” (Id. at 6:11-12.) The interpreter asked if “they have orthopedists and

orthopedic surgeons to treat [Tholen],” to which Dr. Lopez responded: “That is correct.”

(Id. at 6:15-18.)

       Sukhu told Dr. Lopez, “I’m also a medical doctor and our service is to assist the

member if the hospital cannot treat the member appropriately,” which the interpreter

translated to Dr. Lopez as “Doctor Cliff is currently a medical doctor of medicine, too”

and added that Assist America would “help patients return to their home . . . if for some

reason they are not being treated . . . but at this time [Tholen] is being treated precisely

for his condition.” (Id. at 6:21-30.) Sukhu told Dr. Lopez that he was going to encourage

the Tholens to stay at the Hospital for treatment. (Id. at 7:6-7.) Sukhu asked Dr. Lopez if

he would be the physician treating Tholen in the emergency room that night, to which

Dr. Lopez answered, “No, I am a trauma doctor.” (Id. at 7:21-24.) The interpreter

relayed the message: “Oh, he is a trauma doctor.” (Id. at 7:25.) To this, Sukhu

responded: “Perfect, perfect. Okay, alright.” (Id. at 7:26-27.) Upon further questioning

from the interpreter, Dr. Lopez said that he would in fact be Tholen’s treating physician.

(Id. at 7:28-8:3.)

       Sukhu asked to speak with Mrs. Tholen again, and reported that he had explained

to Dr. Lopez that he (Sukhu) was also a medical doctor. (Id. at 8:25-28.) Mrs. Tholen

replied, “Oh, good.” (Id. at 8:29.) Sukhu told Mrs. Tholen that her husband “currently

has a medical emergency,” but went on to tell her that Tholen was “in a very good

hospital,” with a “treating team” that had “orthopedic intervention” and could “treat

[Tholen] appropriately.” (Id. at 9:9-15.) Sukhu said that in a case where a member is

                                               6
being treated appropriately, Assist America would “normally encourage them to stay

there . . . instead of us getting involved and trying to move them in an unstable condition

and cause more harm.” (Id. at 9:17-21.)

       The Tholens protested, informing Sukhu repeatedly that Tholen’s condition

involved vascular compromise, that the orthopedist they had consulted by phone was

“appalled” that Tholen’s injured leg was casted, they were concerned Tholen may have a

clot, that he needed an angiogram, that he was concerned that his risks associated with

travel would increase if he waited until after he had a surgical procedure, that they were

having difficulty communicating due to the language barrier, and that they wanted care of

an American standard of care. (Id. at 10:3, 10:7-8, 16:9-11, 17:25, 18:14-15, 19:8-9.)

       Mrs. Tholen asked Sukhu to speak again with Dr. Lopez and, with the aid of the

interpreter, Dr. Lopez told Sukhu it was his understanding that the Tholens wanted to fly

home to Minnesota, which, with a direct flight, would take five hours. (Id. at 12:27-30,

14:7.) Dr. Lopez said that he recommended keeping Tholen at the hospital for

observation for 24 to 48 hours, and that Tholen’s leg was “very swollen.” (Id. at

14:8-14.)

       Sukhu told Mrs. Tholen that if it was her decision and her choice to return home

tomorrow, Assist America would not provide that service. (Id. at 14:30, 15:1-6.) When

she asked what kind of situation would be covered, Sukhu replied that Assist America

would “medically monitor” Tholen’s inpatient stay, and that Assist America speaks with

“treating teams,” and obtains medical records to “make sure our members are receiving

appropriate treatment that is western [sic] level of care, the same level of care that is

                                              7
received here in the United States.” (Id. at 15:11, 15:17-23.) Sukhu warned against

medical evacuation, telling Mrs. Tholen that “[m]oving a member puts them at risk. It is

a liability and it is endangering the patient.” (Id. at 15:25-27.) At one point in the

approximately 25-minute long call, Mrs. Tholen asked, “What can I say that will make

you let us come home?” (Id. at 16:25.) Sukhu answered, “My clinical director will not

allow it. And I can bring all my clinical directors on the phone to speak with you.” (Id.

at 16:26-28.)

       The Tholens continued to request assistance, repeating their concerns including

that a trusted orthopedic surgeon had advised them to return home, their inability to

communicate with healthcare providers, and that Tholen needed an angiogram and may

have vascular compromise. (Id. at 17:19-21, 17:23-25, 18:7-10, 18:15, 19:8-9.) Sukhu

told them that he knew the Hospital was “more than capable” of providing appropriate

treatment because Dr. Lopez told him so (id. at 17:3-6), and could provide Tholen with

“both vascular and orthopedic type treatment” (id. at 19:14). Speaking to Tholen, Sukhu

told him that “[Sukhu’s] clinical team here are specialists in site physiology and

understand the dynamics of changes,” and that Assist America moves members with

traumas, “but if a member is in an appropriate facility . . . we don’t move him because it

is a liability; it is a risk.” (Id. at 19:21-24, 20:14-17.) Near the end of the phone call,

Tholen told Sukhu, “we will have to make other arrangements then because I am not

going to stay.” (Id. at 20:19-20.)

       Sukhu’s supervisor Matthew Pasternak (“Pasternak”), who is not a doctor,

reviewed the audio recording of the April 19, 2015 call more than eight hours later. (Am.

                                               8
Compl. ¶ 78.) After this review, Sukhu closed Tholen’s case in Assist America’s case

management system. (Id. ¶¶ 78, 80.) Neither Sukhu nor Pasternak consulted a clinical

director before the Tholen case was closed in Assist America’s system. (Id. ¶ 80.)

       Tholen was not admitted overnight for observation but returned to the Hospital on

April 20, 2015. (Id. ¶¶ 103, 106.) Mrs. Tholen again called Assist America to ask that

they provide emergency evacuation, this time speaking with medical coordinator Carl

Logsdon (“Logsdon”). (Id. ¶¶ 106, 108.) Logsdon spoke with Dr. Lopez but did not ask

if Tholen was at risk for compartment syndrome, if he had been evaluated for a vascular

injury, if an angiogram had been performed, or what treatments Tholen had received so

far or would need in the future. (Id. ¶¶ 113-14.) Mrs. Tholen called Assist America

again, informing Logsdon that Tholen was being released from the Hospital and

requesting assistance. (Id. ¶ 115.) Logsdon refused again, telling Mrs. Tholen that

“Assist America does not repatriate members from places that are able to provide the

necessary care.” (Id. ¶ 116.)

       Mrs. Tholen bought tickets for the first commercial flights available, and the

Tholens left Mazatlán on April 21, 2015, arriving in Minnesota after a layover early in

the morning of April 22, 2015. (Id. ¶ 147.) Meanwhile, Assist America’s clinical

directors and chief medical director reviewed Tholen’s case on April 21 and determined

that it would be safe for Tholen to travel but that whether Assist America should provide

emergency evacuation services would be “an administrative decision.” (Id. ¶ 136.)

       Tholen underwent multiple surgical procedures over several weeks, and eventually

his injured right leg was amputated above the knee. (Id. ¶¶ 151-53.) Tholen has since

                                             9
required “extensive rehabilitation,” “significant pain and suffering, financial loss, and

loss of enjoyment in a number of activities,” affecting his daily life, medical/surgical

practice, and physical and mental state. (Id. ¶ 154.) Tholen filed suit against Assist

America on August 24, 2017, asserting claims of negligence, breach of contract

implied-in-fact, and breach of contract–third party beneficiary. (Doc. No. 1.)

       On August 13, 2018, United States Magistrate Judge Steven E. Rau issued an

order granting Tholen’s second motion to amend his complaint to assert punitive

damages in connection with his claims. (Doc. Nos. 95, 87.) The August 13 Order

explained that the body of Minnesota caselaw tends to support Tholen’s contention that

he may pursue both tort and contract claims under the circumstances present. (Doc.

No. 95 at 5-6.) The Magistrate Judge found that assuming Tholen’s allegations were

true, as was required at that stage, the allegations set forth a “parade of horribles, that if

proved” would on its face plausibly allege both negligence on Assist America’s part in

the provision of its professional services as well as willful disregard for Tholen’s rights

under its care. (Id. at 6.) Tholen filed an amended complaint, elaborating upon his

claims and adding his request for punitive damages. (Am. Compl.) Assist America’s

appeal of Magistrate Judge Rau’s August 13 order was overruled on October 17, 2018,

and the order was affirmed. (Doc. No. 122.) As the Court noted in affirming the order

allowing Tholen to seek punitive damages, Tholen’s allegations include that Assist

America’s representatives misrepresented themselves as physicians, that Assist America

failed to obtain medical records from the Hospital in order to make an informed decision



                                               10
about Tholen’s medical care, and that the proper clinical directors were not contacted or

declined to review Tholen’s medical case in a timely manner. (Doc. No. 122 at 2.)

       Assist America requested summary judgment on the grounds that Tholen’s

negligence claim fails as a matter of law because Assist America owed no duty to Tholen

beyond fulfilling the terms of the contract for services, Tholen cannot demonstrate

proximate cause, and punitive damages are not available without an independent tort.

(Doc. No. 161; Def. Mem.)

       Tholen supported his allegations as to standard of care with exhibits including

Assist America’s representations to customers and internal documents concerning policy

and procedure as well as reports from four medical experts. (See generally Doc.

No. 217.) Assist America has maintained that Tholen cannot establish that any action or

inaction on its part resulted in the amputation of his leg because it is impossible to

pinpoint when the leg could no longer be saved. (Def. Mem. at 18-19.)

                                       DISCUSSION

I.     Legal Standard

       Summary judgment is appropriate if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Courts must view the evidence and all reasonable inferences in the

light most favorable to the nonmoving party. Weitz Co., LLC v. Lloyd’s of London, 574

F.3d 885, 892 (8th Cir. 2009). However, “[s]ummary judgment procedure is properly

regarded not as a disfavored procedural shortcut, but rather as an integral part of the

Federal Rules as a whole, which are designed ‘to secure the just, speedy, and inexpensive

                                             11
determination of every action.’” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986)

(quoting Fed. R. Civ. P. 1).

       The moving party bears the burden of showing that there is no genuine issue of

material fact and that it is entitled to judgment as a matter of law. Enter. Bank v. Magna

Bank of Mo., 92 F.3d 743, 747 (8th Cir. 1996). The nonmoving party must demonstrate

the existence of specific facts in the record that create a genuine issue for trial. Krenik v.

Cty. of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995). A party opposing a properly

supported motion for summary judgment “may not rest upon mere allegation or denials

of his pleading, but must set forth specific facts showing that there is a genuine issue for

trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).

II.    Negligence

       Tholen argues that Assist America voluntarily assumed a duty of care when it

entered an agreement to provide him with global emergency services and that it breached

this duty by failing either to adequately monitor or investigate the care he received in

Mexico or to provide evacuation services when it knew or should have known that

Tholen’s health was at serious risk. Assist America contends that, in spite of its own

marketing and policy documents offering “emergency medical evacuation,” it should not

be viewed as a health care practitioner or provider and therefore should not be held to a

professional standard for negligence purposes. Assist America argues that without being

held to such a standard, it owes no duty beyond the scope of the contract and, in any case,

Tholen cannot demonstrate that Assist America’s acts or omissions proximately caused

injury to Tholen. Somewhat contradicting its arguments that it should not be held to a

                                              12
professional standard, Assist America also attempts to bolster its argument that its

conduct does not warrant an award of punitive damages by claiming that “there was no

misrepresentation” made regarding Sukhu’s qualifications because, they assert, “it was a

truthful statement when [he] told Mrs. Tholen he was a medical doctor.” (Def. Mem. at

29-30.)

       Negligence can be summarized as “the failure to exercise such care as persons of

ordinary prudence usually exercise under such circumstances.” Domagala v. Rolland,

805 N.W. 2d 14, 22 (Minn. 2011) (internal quotations omitted). To prevail in a

negligence claim, a plaintiff must prove that a defendant owed a duty, that the duty was

breached, that an injury occurred, and that the breach of the duty of care proximately

caused the injury. Id. The existence of a duty to the plaintiff on the part of the defendant

is a “threshold question” in a negligence claim because without a legal duty, the claim

fails. Id.

       A.     Duty and Breach

       Under Minnesota law, a plaintiff cannot recover in negligence without proving

breach of a duty that arose independent of a contract. Glorvigen v. Cirrus Design Corp.,

816 N.W.2d 572, 584 (Minn. 2012). The existence of a contract, however, does not

preclude the existence of an independent duty. A defendant is liable for harm to a third

person when he or she “undertakes, gratuitously or for consideration, to render services to

another which he should recognize as necessary for the protection of a third person” and

his or her failure to exercise reasonable care in providing the service increases the risk of

the harm, or the harm is suffered because of the third person’s reliance upon the

                                             13
undertaking. Gaudreault v. Elite Line Servs., LLC, 22 F. Supp. 3d 966, 974 (D. Minn.

2014).

         Several possible sources of a duty are implicated in the circumstances presented

here. A duty can arise due to a special relationship between the parties, or a defendant

can assume a duty of care, and negligence law imposes a general duty of reasonable care

upon defendants for their own conduct. Courts consider several factors in determining

whether a defendant owed a duty of care, including the foreseeability of harm to the

plaintiff, the connection between the defendant’s conduct and the injury suffered, the

“moral blame attached” to the defendant’s conduct, the policy of preventing future harm,

and the burden imposed by a duty to exercise care with resulting liability for breach.

Domagala, 805 N.W. 2d at 26. In short, the existence of a duty depends “on the

relationship of the parties and the foreseeable risk involved.” Erickson v. Curtis Inv. Co.,

447 N.W.2d 165, 168-69 (Minn. 1989).

         A defendant owes a “general duty of reasonable care when the defendant’s own

conduct creates a foreseeable risk of injury to a foreseeable plaintiff.” Domagala, 805

N.W.2d at 23. To determine foreseeability of an injury, under Minnesota law the

question is whether the specific danger was objectively reasonable to expect, not simply

whether it was “within the realm of any conceivable possibility.” Id. at 26. The “precise

nature and manner” of the injury to the plaintiff need not be foreseeable, but rather,

courts ask “whether the possibility of an accident was clear to the person of ordinary

prudence.” Id. at 27; see also Gaudreault, 22 F. Supp. 3d 974. The general duty

imposed upon a defendant is to “exercise the care commensurate with all known or

                                             14
reasonably foreseeable dangers.” Domagala, 805 N.W.2d at 28. “Reasonable care” is

defined as the “degree of care which a reasonably prudent person would exercise under

the same or similar circumstances.” Id.

       Foreseeability is an issue that ordinarily is properly decided by the court before

submitting a case to a jury, but in “close cases,” the issue of foreseeability should be

submitted to the jury. Id. at 27. It is a close case, properly resolved by a jury, when

viewing the evidence and inferences arising from the evidence in the light most favorable

to the plaintiff, reasonable persons might differ as to the foreseeability of the plaintiff’s

injury. Montemayor v. Sebright Prod. Inc., 898 N.W.2d 623, 625 (Minn. 2017).

       Once a duty is assumed, the key is whether a defendant should realize his or her

promise or other conduct will cause another to reasonably rely upon their service “and to

refrain from taking other and more direct action to protect themselves”— if this is the

case, then the defendant is required to exercise reasonable care in performing the duty

assumed and liable for a failure to do so. Abresch v. Nw. Bell Tel. Co., 75 N.W.2d 206,

211-12 (Minn. 1956). “Minnesota has long recognized that one who voluntarily assumes

a duty must exercise reasonable care or he will be responsible for damages resulting from

his failure to do so.” Ironwood Springs Christian Ranch, Inc. v. Walk to Emmaus, 801

N.W.2d 193, 198 (Minn. Ct. App. 2011) (internal quotation marks omitted). The

reasonable care standard does not change, but the degree of care required depends on the

circumstances. Gaudreault, 22 F. Supp. 3d at 975. The care exercised by a defendant

must adequately remedy the harm foreseeable from the defendant’s conduct, balancing



                                              15
the likelihood of harm, and the gravity of the harm if it happens, against the burden of the

precaution that would effectively prevent the harm in a given situation. Id.

       A special relationship can arise when a defendant undertakes, gratuitously or for

consideration, to render services to another which that defendant should recognize as

“necessary for the protection of a third person or his things,” and this defendant will be

liable “if (1) his failure to act increases the risk of harm; (2) he undertook a duty owed by

the other to the third party; or (3) the harm is suffered because the other or the third

person relied on the undertaking.” Bjerke v. Johnson, 742 N.W.2d 660, 665 (Minn.

2007) (citing Walsh v. Pagra Air Taxi, Inc., 282 N.W.2d 567, 571 (Minn. 1979)). When

parties stand in a special relationship, a defendant owes a duty to protect a plaintiff even

from action by someone other than the defendant that presents a foreseeable risk of harm.

Domagala, 805 N.W. 2d at 23. A defendant “who undertakes to render professional

services is under a duty to the person for whom the service is to be performed to exercise

such care, skill, and diligence as [persons] in that profession ordinarily exercise under

like circumstances.” City of Eveleth v. Ruble, 225 N.W.2d 521, 524 (Minn. 1974).

Courts have been reluctant to impose a duty to protect upon business enterprises

generally. United Prod. Corp. of Am. v. Atlas Auto Parts, Inc., 529 N.W.2d 401, 404

(Minn. Ct. App. 1995). However, a special relationship and duty to protect will arise

when a plaintiff entrusts his or her safety to a defendant, the defendant accepts that

entrustment, and the defendant is in a position to protect against the harm. Id. at 404;

Erickson, 447 N.W.2d at 168. It may arise when one accepts responsibility to protect

another even where there was no initial duty. Meyer v. Lindala, 675 N.W.2d 635, 640

                                              16
(Minn. Ct. App. 2004). Whether a defendant assumed such a duty and whether the

defendant “failed to exercise reasonable care in the performance thereof involve

questions of fact which cannot be determined on a motion for summary judgment.”

Abresch, 75 N.W.2d at 212; see also Ironwood Springs Christian Ranch, 801 N.W.2d at

198.

       “The standard of care presents a question of law because it defines a legal

obligation to be determined only by the court and from which the jury may not deviate.”

Blatz v. Allina Health Sys., 622 N.W.2d 376, 383-84 (Minn. Ct. App. 2001). An ordinary

person is required to do what a reasonable person would do under the same or similar

circumstances, while a person providing professional services is under a duty to exercise

“such care, skill, and diligence as persons in that profession ordinarily exercise under like

circumstances.” Blatz, 622 N.W.2d at 384.

       Minnesota applies the ordinary standard of care to claims that do not involve

medical expertise and applies the heightened professional standard to medical

professionals “when engaged in conduct requiring medical judgment or training.” Id. at

384. For statute of limitations purposes, Minnesota courts “typically” distinguish

malpractice by professionals acting pursuant to their professional licensure from

negligence based on conduct for which no professional licensure is required (id. at 385),

but the analysis does not always come down to this distinction. See Henderson v. Allina

Health Sys., 609 N.W.2d 7 (Minn. Ct. App. 2000) (finding that the lowering of bed rails

by unidentified hospital employees was a medical judgment within the category of an

action requiring professional licensure because it required an understanding of a patient’s

                                             17
medical needs and medical status and was therefore subject to the shorter medical

malpractice statute of limitations). As the Minnesota Supreme Court recently clarified,

“most medical malpractice cases involve an express physician-patient relationship,” but

the Court has “never held that such a relationship is necessary to maintain a malpractice

action.” Warren v. Dinter, 926 N.W.2d 370, 375 (Minn. 2019). When the existence of a

physician-patient relationship is in question, courts turn to the “traditional inquiry of

whether a tort duty has been created by foreseeability of harm.” Id. “[A] duty arises

between a physician and an identified third party when the physician provides medical

advice and it is foreseeable that the third party will rely on that advice.” Id. at 376.

       In defining the scope of professionals’ duty and standard for care owed to those

served by their profession, Minnesota has moved away from the “mostly subjective

‘honest error in judgment’ language.” Ouellette by Ouellete v. Subak, 391 N.W. 2d 810,

816 (Minn. 1986). For example, doctors may be found negligent for making choices

between treatment options without first getting information needed to make the decision.

“[A]n unsuccessful method of treatment chosen because of a failure to use such

reasonable care would be negligent.” Id. The professional standard of care, skill, and

diligence required can be determined by looking at considerations such as the terms of an

agreement between the parties involved, the nature of the problem the service represented

itself as being competent to solve, and the effect that could be reasonably anticipated.

Ruble, 225 N.W.2d at 524. A determination that a professional has fallen short in

providing skilled services for compensation ordinarily requires expert testimony to



                                              18
establish the prevailing standard and the consequences of departure from that standard.

Id. at 525; see also Gaudreault, 22 F. Supp. 3d at 975.

       Here, there is no question that Tholen relied upon Assist America’s services and

that Assist America was aware of his reliance. Assist America’s services are premised

upon its members’ contacting them for help in emergency situations. Assist America’s

representative assured the Tholens that they were at a facility that could provide Tholen

with appropriate care and did not just refuse to assist with moving him from the Hospital,

but also actively discouraged them from moving, cautioning them that in the

representative’s medical judgment, moving Tholen would put his health at risk.

       Crucial elements of a negligence claim remain in serious dispute. While it is clear

that Tholen has alleged facts that could reasonably lead to the conclusion that Assist

America owed the duty required of medical professionals, the scope of the duty owed

remains in question due to the expertise required to resolve the issues related to the

standard of care. At oral arguments, this Court asked Assist America why its

representatives asked to see the medical records if Tholen was the one who would decide

whether he was experiencing a medical emergency and if Assist America made no

medical judgment in its decision not to provide a medical evacuation. (See Doc. No. 254

(“Motions Hearing”) at 8:9-13.) Counsel for Assist America replied that the judgment

“made and required under the contract” is whether evacuation is necessary. (Motions

Hearing at 8:14-16.) A jury will need to know details not yet developed in the record.

       In this case, the circumstances required making medical judgments about what

reported and observed symptoms would raise what concerns about what health outcomes,

                                             19
about all of which the parties’ experts disagree strongly. To reach a conclusion at this

stage would require weighing facts and credibility of evidence, which is the role of the

finder of fact. Montemayor, 898 N.W.2d at 633. Summary judgment is therefore

inappropriate as to the issue of foreseeability, and consequently the scope of the duty, in

this case.

       B.     Proximate Cause of Injury

       To prevail in a tort claim, plaintiffs must prove that the breach of a duty of care

was the proximate cause of the injury alleged. ADT Sec. Servs., Inc. v. Swenson, 276

F.R.D. 278, 305 (D. Minn. 2011). There is proximate cause between a negligent act and

an injury when the actor ought to have anticipated, by exercising ordinary care, that the

act was likely to result in injury to others. ADT, 276 F.R.D. 305. Determining the

existence of proximate cause “is usually a question of fact for the jury,” unless the

plaintiff cannot “demonstrate a plausible causal linkage between a breach of duty and his

or her injuries” so that reasonable minds could only conclude that the negligent act did

not proximately cause the injury claimed. Id. at 305-06. Minnesota law applies the

substantial factor test for causation, meaning that the negligent act is a proximate cause of

harm if it was a substantial factor in the harm’s occurrence. George v. Estate of Baker,

724 N.W.2d 1, 10 (Minn. 2006). The negligent act is defined by the standard of care

required. Id. at 11. A plaintiff needs more than factual, or but-for, causation to establish

liability. Id. at 10-11. However, in order to proceed to trial, the plaintiff only needs to

show “a plausible causal linkage between a breach of duty and his or her injuries.”

Jonathan v. Kvaal, 403 N.W.2d 256, 260 (Minn. Ct. App. 1987).

                                              20
       Again, the issues involved in making a final determination require medical

expertise, and the Tholens’ expert reports strongly connect both the care received in

Mexico and the delay in receiving superior care in the United States to Tholen’s poor

outcome. Although Assist America’s experts may persuade a jury otherwise, at this stage

it is reasonable to conclude that Assist America caused Tholen’s amputation and other

related damages by refusing to arrange an emergency evacuation. Consequently,

summary judgment as to negligence is inappropriate in this case.

       C.     Punitive Damages

       This Court, in affirming Magistrate Judge Rau’s order, has already found that

Tholen has presented prima facie evidence that Assist America acted with deliberate

disregard for the rights or safety of others. (Doc. No. 122.) To succeed at trial in his

pursuit of punitive damages, Tholen must show by clear and convincing evidence that

Assist America acted with deliberate disregard for the rights or safety of others, which

exists when a defendant has knowledge of facts or intentionally disregards facts that

create a high probability of injury to the rights and safety of others, and deliberately

proceeds to act either in conscious or intentional disregard or with indifference of that

high probability. ADT Sec. Servs., Inc. v. Swenson, 276 F.R.D. 278, 309 (D. Minn. 2011)

(citing Minn. Stat. § 549.20, subd. 1(b)). 3




3
       Minnesota amended Minn. Stat. § 549.20 to replace “willful indifference” with
“deliberate disregard” and has applied the new terminology as defined in the statute since
the amendment became effective on May 4, 1990. See, e.g., Olson v. Snap Prod., Inc., 29
F. Supp. 2d 1027, 1035-36 (D. Minn. 1998).
                                               21
       Punitive damages are available under Minnesota Statute § 549.20 “upon clear and

convincing evidence” that the defendant acted with deliberate disregard for the rights or

safety of others. Minn. Stat. § 549.20(1)(a). Deliberate disregard is shown when the

actor “has knowledge of facts or intentionally disregards facts that create a high degree of

probability of injury to the rights or safety of others,” yet deliberately proceeds “to act in

conscious or intentional disregard” of this likelihood or “to act with indifference” to it.

Id., subd. 1(b). Tholen has cleared this hurdle and met the standard required in order to

move forward with his case.

       Assist America knew, or should have known, that Tholen faced serious negative

health outcomes by delaying proper care. Tholen informed Assist America of a severe

injury and many alarming symptoms soon after the injury occurred, and communicated

that as a doctor and a patient, he was scared. Assist America responded by assuring

Tholen and his wife that they were in a “very good hospital” without verifying the

capabilities of the facility or its staff, even going so far as to state that the Hospital could

provide both vascular and orthopedic treatment without ever asking the treating doctor

about vascular treatment. Through multiple conversations, two Assist America

representatives never asked for detailed information about Tholen’s condition or

treatment, yet they assured the Tholens that not only was the Hospital a place where

appropriate care was available, but Tholen would be at risk if he moved. Assist America

knew that the Tholens and Hospital staff were unable to speak the same language and

acknowledged that Tholen was experiencing a medical emergency. Assist America has

consistently argued that their duty is confined to the terms of the contract and that their

                                               22
policies only provide for evacuation to the nearest appropriate facility, yet when the

Tholens asked many times in many ways what Assist America would be willing to do to

help them, Assist America’s representatives never mentioned, much less offered, the

possibility of transport to a closer facility capable of providing a higher quality of care.

As Assist America knew from the course of its communications with the Tholens, this

left the Tholens with the impression that they would not receive any assistance with

transport from Assist America, meaning that their choices were to stay at the Hospital

where they believed Tholen was receiving subpar care or to take their chances with a

commercial flight home. This evidence, if believed by a jury, is more than sufficient to

meet the standard for punitive damages.

III.   Breach of Contract

       The elements of a breach of contract claim are: “‘(1) formation of a contract;

(2) performance by plaintiff of any conditions precedent to his right to demand

performance by the defendant; and (3) breach of contract by defendant.’” Carlsen v.

GameStop, Inc., 833 F.3d 903, 911 (8th Cir. 2016) (quoting Park Nicollet Clinic v.

Hamann, 808 N.W.2d 828, 833 (Minn. 2011)). Minnesota has “recognized that the

plaintiff may not have to allege that the breach caused damages in order to state a claim

for a breach of contract.” Park Nicollet 808 N.W.2d at 833 n.5. Here, Assist America

does not contend that Tholen failed to perform a condition precedent to receiving the

modification and concedes that Tholen is the intended third-party beneficiary to its

contract with the American Medical Association. (Def. Mem. at 33.) Tholen has shown

facts supported by Assist America’s own materials to assert the services to which he was

                                              23
entitled. In addition, as this Court has addressed at length, Tholen claims significant

damages resulted from Assist America’s failure to provide an emergency evacuation.

Thus, Tholen has adequately alleged a breach of contract.

                                     CONCLUSION

       The Court finds that issues of fact remain as to negligence and breach of contract.

It also finds that Tholen has shown evidence sufficient to advance claims for punitive

damages. Therefore, the Court denies Assist America’s motion for summary judgment.

                                         ORDER

       Based on the files, records, and proceedings herein, and for the reasons set forth

above, IT IS HEREBY ORDERED that Defendant Assist America’s Motion for

Summary Judgment (Doc. No. [161]) is DENIED.

Dated: June 6, 2019                       s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                             24
